DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on April 18, 2022.
	Claims 1-4, 7-10, 12-13, 15-17, and 19-21 are pending in this application.

Election/Restrictions
	The application has been examined based on applicant’s election without traverse of Group I, claims 1-4, 7-10, and 12-13.  Claims 15-17, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2021.
Next, the application was examined based on the elected species of the compound of Example 146, and the search was expanded as indicated in the previous office action.  Applicant’s amendment overcomes the rejection of the previous office action.  As per the guidelines of MPEP § 803.02, the search and examination is expanded to the compounds of formula (I) wherein:
Q is O;
R1 is a saturated hydrocarbyl group wherein the hydrocarbyl is an optionally substituted alkyl group or an unsaturated hydrocarbyl wherein the hydrocarbyl is cyclic and substituted by methyl; and
R2 is a cyclic group wherein the cyclic group is phenyl substituted at the α-position with a monovalent heterocyclic group which is optionally substituted wherein the heterocyclic group is 2-cyano-pyridin-4-yl,  or pyrimidinyl;
and art was found.  Claims 1-4, 7-10, and 12-13 read on the above expanded subgenus.  Claims 1-4, 7-10, and 12-13 (all in part, other than the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Improper Markush Grouping Rejection
	Claims 1-4, 7-10, and 12-13 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) include different compounds for the different definitions of Q, R1 and R2.  Each of the elements of structural formula (I) of instant claim 1 represent numerous possibilities.  For example, R1 is defined to be a saturated or unsaturated hydrocarbyl group; and R2 is defined to be a 1 and R2 represent various types of groups all of which may be further substituted.  Accordingly, each of the structures within formula (I) in itself are not asserted to give rise to the activity of the compounds represented by the formula (I).
Applicant argues that ‘all compounds as claimed share a common structural feature, namely for all compounds claimed R2 is a cyclic group substituted at the α-position with a monovalent heterocyclic or aromatic group and all compounds share the common utility of NLRP3 inhibition’.  Next, applicant argues that ‘the definition of R2 has been more tightly defined in the amended claims, this substantial structural feature R2 distinguishes the compounds claimed in the amended claims from all prior art’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
The instant claims drawn to compounds represented by formula (I): 
    PNG
    media_image1.png
    76
    170
    media_image1.png
    Greyscale
 is properly rejected as comprising an improper Markush grouping, lacking unity of invention because the structural formula does not share a substantial structural feature.  Contrary to applicant’s assertion, as detailed in the previous office action, the variables R1 and R2 of formula (I) represent numerous acyclic and/or cyclic groups.  Specifically, R1 is defined to represent ‘a saturated or unsaturated hydrocarbyl group, wherein the hydrocarbyl group may be straight-chained or branched, or be or include cyclic groups, wherein the hydrocarbyl group may be optionally substituted’.  Next, the term R2 is defined to be ‘phenyl or 5- or 6-membered heteroaryl group selected from pyridinyl, pyridazinyl, pyrmidinyl, pyrazinyl, pyrrolyl, furanyl, thiophenyl, oxazolyl, thiazolyl, or isothiazolyl wherein the phenyl or 5- or 6-membered heteroaryl group is substituted at the α-position and at the α’-position or at the α’ and β’ positions’.  The specification provides numerous examples and representatives of R1 (see pages 19-24) and R2 (see pages 24-35), which include numerous types of substituted acyclic and/or mono- and polycyclic rings and ring systems.
Accordingly, each of R1 and R2 represent numerous acyclic and/or cyclic groups, all of which are distinct groups and have acquired separate status and are not art-recognized equivalents.  As can be seen from the above, the compounds of formula (I) for different definitions of R1, R2, Q, etc.  The ring structures represented by R1 and R2 are structurally very diverse and have no common structural core.
Most of the specific compounds disclosed in the specification (for example at pages 40-67) or in claim 10,  have a 
    PNG
    media_image2.png
    43
    49
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    37
    42
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    58
    48
    media_image4.png
    Greyscale
, etc. as part of R1.  All of the disclosed compounds (or compounds of claim 10)  have phenyl as the central cyclic group attached to the sulphonyl urea, substituted at the α-position and at the α’-position or at the α’ and β’ positions (some structural fragments as representatives of R2 from the disclosed compounds provided below for convenience):

    PNG
    media_image5.png
    142
    90
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    127
    81
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    145
    103
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    163
    82
    media_image8.png
    Greyscale
	
Applicant’s argument of ‘common use, i.e., NLRP3 inhibition’ is based on the ‘biological studies’ at pages 354-357 and the results at pages 357-360 of the specification, wherein results for 323 compounds disclosed in the specification and/or in claim 10 are provided, and results for some of the compounds is listed as ‘ND’ (i.e., ‘not determined’).  All of the compounds disclosed in the application have specific Q, R1 and R2 groups and are not seen to cover full scope of compounds defined by claim 1.  As illustrated above, the disclosed compounds do not sufficiently represent all of the possible structures of formula (I) of instant claims.  Therefore, the rejection of improper Markush grouping is deemed proper and maintained.

Double Patenting
Claims 1-4, 7-10, and 12-13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Applications Nos. 17/267,791; 16/638,646; 16/638,708; 16/638,704; 16/629,006 (now allowed); and 17/267,800.  The reasons from previous office action are incorporated here by reference.
	With reference to 17/267,791 and 17/267,800, applicant argues that ‘these applications have later effective filing dates than the present application, and therefore, if the present application is indicated otherwise allowable before the grant of these applications, the provisional double patenting rejection should be withdrawn’.  As the present application claims are not allowable at this point, the provisional double patenting rejections over applications 17/267,791 and 17/267,800 are maintained for the reasons previously provided.
	Regarding applications 16/638,646; 16/638,708; 16/638,704; 16/629,006 (now allowed) applicant requests ‘deferral of the double patenting issue until the present claims are indicated to be in otherwise allowable form’.  As the present application claims are not allowable at this point, the provisional double patenting rejections over applications 16/638,646; 16/638,708; 16/638,704; 16/629,006 (now allowed) are maintained for the reasons provided in the previous office action.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makitalo et al., WO 03/031194 or the corresponding CAPLUS Abstract 138:311634 (2003).
The reference teaches urea compounds, which are structurally analogous to applicant's instantly claimed compounds.  See the urea compounds listed at pages 10-11, particularly the compound at page 10, line 29.  The CAPLUS Abstract provides the structure for the urea of N-(p-toluenesulphonyl)-N’-(5-methyl-3-p-toluenesulphonyloxy-2-pyrimidyl) (structure depicted below for convenience).  The urea compounds are disclosed to be useful as a chemical in the production of heat-sensitive recording material or thermal paper, see the abstract and the disclosure. 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The instant claims differ by requiring a substituent at the α’-position of the phenyl ring, which can be C1-C5 alkyl, for example, methyl.  Therefore, the instant claims are drawn to compounds that differ from the reference compound having a methyl in place of hydrogen (i.e., H vs. Methyl) of the reference disclosed compound.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the urea compounds taught by the reference and prepare the corresponding structural analog, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., as therapeutic agents.  One having ordinary skill in the art would have been motivated to prepare structural analog of the reference disclosed urea compound by modifying the phenyl, e.g., by replacing a ring hydrogen atom with a methyl group, because such structurally analogous compounds are expected to possess similar properties.  It has been held that compounds that are structurally analogous to prior art compounds are prima facie obvious, absent a showing of unexpected results.
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 3, 2022